                                                                           DISTRICT OF OREGON
                                                                                FILED
                                                                                May 07, 2021
                                                                        Clerk, U.S. Bankruptcy Court



         Below is an opinion of the court.
 1
 2
 3
 4
 5
                                                          _______________________________________
 6                                                                  PETER C. McKITTRICK
                                                                    U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   ) Bankruptcy Case No.
12   PETER SZANTO,                                 ) 16-33185-pcm7
                                                   )
13                                                 ) MEMORANDUM OPINION1
                                                   )
14                                                 )
                                  Debtor.          )
15                                                 )
16
          The purpose of this memorandum is to rule on four applications for
17
     compensation (referred to collectively as the Applications) filed in the
18
     above captioned case.         The Applications fall into two categories: (1) the
19
     chapter 7 trustee seeks compensation for services rendered in her
20
     capacity as a trustee, Doc. 1106, and (2) three law firms seek
21
     compensation for legal services rendered as counsel to the trustee.
22
     Docs. 1104 and 1107, and Claim 15.          Debtor objected to the Applications
23
24
25        1
               This disposition is specific to this case and is not intended
     for publication or to have a controlling effect on other cases. It may,
26
     however, be cited for whatever persuasive value it may have.

     Page 1 -    MEMORANDUM OPINION


                          Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   (the Objection).2   Doc. 1127.    After considering the Applications and the
 2   Objection, the court determines that a hearing is not necessary.      LBR
 3   7007-1(d)(1), made applicable to contested matters by LBR 9013-1(a)(7).
 4   See also In re Wolverine, Proctor & Schwartz, LLC, 527 B.R. 809, 822 (D.
 5   Mass. 2015)(fee objections may be heard on the papers where, as here, the
 6   parties had a fair opportunity to offer relevant facts and arguments to
 7   the court and confront their adversaries' submissions).
 8   I.   Chapter 7 Trustee’s Application for Interim Compensation3
 9         Candace Amborn, the chapter 7 trustee (the Trustee), seeks interim
10   compensation in the form of a commission of $20,000 and expenses of $17
11   for a total of $20,017.    Doc.   1106.
12         A chapter 7 trustee’s application for a commission that is within
13   the maximum amount permitted by § 326(a) is presumptively reasonable
14   absent extraordinary circumstances.       In re Salgado-Nava, 473 B.R. 911,
15   921 (9th Cir. BAP 2012).   The court finds that the amount sought by the
16   Trustee is within the maximum amount permitted by § 326(a), taking into
17   account the commission allowed to the previous chapter 7 trustee.      See
18   Doc. 1106, Schedule C.    Debtor does not address the applicable standard
19   under § 326(a), but to the extent the arguments raised by Debtor in the
20   Objection can be construed to allege that extraordinary circumstances
21
           2
22             The Objection does not comply with LBR 9004-1(a) because many
     pages are single-spaced and it is more than 20 pages long. The court will
23   waive the requirements of LBR 9004-1 in this instance and accept the
     Objection as filed. In the future, all filings that do not comply with
24   LBR 9004-1 will be summarily denied.
25         3
               Interim compensation awards do not constitute a final
     adjudication on the question of compensation. In re Strand, 375 F.3d 854,
26
     858 (9th Cir. 2004).

     Page 2 -   MEMORANDUM OPINION


                      Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   exist warranting the denial of the Trustee’s commission under § 326, the
 2   court rejects any such argument and finds that no extraordinary
 3   circumstances exist that would make an interim award to the Trustee
 4   unreasonable.
 5         The court will prepare and enter an order allowing the Trustee’s
 6   application for interim compensation in the amount of $20,017.
 7   II.   Law Firm Applications for Compensation
 8         The following three law firms (the Firms) have filed applications
 9   for compensation for legal services rendered to the Trustee:
10         A.   Jordan Ramis PC (Jordan Ramis) seeks a total of $192,858.35 in
11         interim compensation ($192,764 in fees and expenses of $94.35) for
12         the period of time between February 26, 2019, and December 31, 2020.
13         Doc. 1104.
14         B.   Rajah & Tann Singapore LLP (Rajah & Tann) seeks a total of
15         $62,629.31 in interim compensation ($61,248.51 in fees and expenses
16         of $1,380.80) for the period of time between June 25, 2019, and
17         December 31, 2020.    Doc. 1107.
18         C.   Lane Powell PC (Lane Powell) seeks a total of $14,551.88 in
19         final compensation ($14,535 in fees and expenses of $16.88) for the
20         period of time between January 27, 2020, and February 9, 2021.
21         Claim 15.
22         Section 330(a) allows the court to award "reasonable compensation
23   for actual, necessary services rendered by the trustee . . . or attorney
24   and by any paraprofessional person employed by any such person," as well
25   as "reimbursement for actual, necessary expenses."            § 330(a)(1)(A),(B).
26   In determining whether compensation is reasonable, courts take into


     Page 3 -   MEMORANDUM OPINION


                        Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   consideration the nature, extent, and value of such services, taking into
 2   account all relevant factors, including the six specifically enumerated
 3   factors set forth in § 330(a)(3)(A)-(F).          The court may not allow
 4   compensation for "unnecessary duplication of services" or services that
 5   were not "reasonably likely to benefit the debtor's estate" or "necessary
 6   to the administration of the estate."       § 330(a)(4)(A).           Section 331
 7   permits the court to allow and disburse to a professional interim
 8   compensation no more than every 120 days.         The standards set forth in
 9   § 330 apply to interim compensation requests.           3 COLLIER ON BANKRUPTCY ¶
10   331.02[4] (Richard Levin & Henry J. Sommer eds., 16th ed.).
11        A party objecting to an award of fees has the burden to show that
12   the fees are unreasonable.      In re Koncicky, 2007 WL 7540997, *4 (9th Cir.
13   BAP 2007).   An objecting party must do more than express general
14   dissatisfaction with the fee application; he must specify what tasks are
15   objectionable.    3 COLLIER ON BANKRUPTCY ¶ 330.03[5][d].
16        The court has an independent duty to examine fees for
17   reasonableness.    3 COLLIER ON BANKRUPTCY ¶ 330.03[5][e].          As is required, the
18   Firms each attached schedules A and C to the Applications.                The court
19   carefully reviewed the Applications, the narrative summaries attached as
20   Schedule A, and each entry contained in the detailed billing statements
21   attached as Schedule C.    Before turning to each of the Firm’s
22   applications, the court will address two “global” objections raised by
23   Debtor.
24        First, Debtor contends that the Applications are not within this
25   court’s jurisdiction to the extent the Firms rendered services in
26   connection with appeals or proceedings in other courts.                Debtor is


     Page 4 -   MEMORANDUM OPINION


                       Case 16-33185-pcm7   Doc 1151    Filed 05/07/21
 1   mistaken.
 2        This court has jurisdiction to decide the Applications pursuant to
 3   28 U.S.C. §§ 157(a) and 1334(a) and (b), and Local Rule 2100-2(a) of the
 4   United States District Court for the District of Oregon (the District
 5   Court) pursuant to which the District Court referred “all cases under
 6   title 11 and all proceedings arising under title 11 or arising in or
 7   related to a case under title 11” to this court.             An application for
 8   allowance of professional fees is a core proceeding which this court may
 9   hear and determine as provided in 28 U.S.C. § 157(b)(2)(A) and (O).                In
10   re Lawson, 156 B.R. 43, 45 (9th Cir. BAP 1993).
11        Debtor argues that the filing of various notices of appeal divested
12   this court of jurisdiction to decide the Applications because “[t]here is
13   no authority which holds that a Bankruptcy court retains jurisdiction
14   over any matter after an Appeal has been perfected.”                 Doc. 1127, p. 22.
15   Debtor is wrong.    The rule that a notice of appeal divests a trial court
16   of jurisdiction is not absolute.        In re Rains, 428 F.3d 893, 904 (9th
17   Cir. 2005).    Although a bankruptcy court may not significantly alter or
18   expand upon the terms of an order on appeal, absent a stay, the
19   bankruptcy court retains jurisdiction to enforce or act in conformance
20   with an order that has been appealed.        In re Houshang Dardashti, 2008
21   Bankr. LEXIS 4678, *14-16 (9th Cir BAP February 12, 2008).                By addressing
22   the Applications, the court will not significantly alter or expand upon
23   the terms of any order on appeal.       The cases cited by Debtor in the
24   Objection do not support his contention that this court lacks
25   jurisdiction to decide the Applications.           None of the cases involve
26   applications for professional compensation in a bankruptcy case.


     Page 5 -    MEMORANDUM OPINION


                        Case 16-33185-pcm7   Doc 1151    Filed 05/07/21
 1   Moreover, one of the cases, Kusay v. United States, 62 F.3d 192 (7th Cir.
 2   1995), actually undermines Debtor’s position because it states that there
 3   are exceptions to the rule that the filing of a notice of appeal divests
 4   a trial court of jurisdiction, including that a trial court “may award
 5   attorneys’ fees while the merits are on appeal[.]”            62 F.3d at 194.
 6        Second, Debtor argues that fees should be denied in connection with
 7   various adversary proceedings and contested matters because he was not a
 8   party to those proceedings.      Debtor’s argument is without merit.
 9        A trustee may employ a professional “to represent or assist the
10   trustee in carrying out the trustee’s duties under” the Bankruptcy Code.
11   § 327(a).     Among other things, a chapter 7 trustee is charged with
12   collecting and reducing to money property of the estate, investigating a
13   debtor’s financial affairs, and examining proofs of claim and objecting
14   to improper claims.     § 704(a).   Professional services that support a
15   trustee in fulfilling her responsibility to “conserve and advance the
16   interests of the estate” are compensable.          3 COLLIER ON BANKRUPTCY ¶
17   330.03[1].    The Bankruptcy Code does not require that a debtor be a party
18   to a proceeding for a professional to be entitled to compensation.
19   Despite Debtor’s unsupported statements to the contrary, the Bankruptcy
20   Code allows professional compensation in connection with proceedings in
21   non-bankruptcy courts.     Professionals routinely assist chapter 7 trustees
22   in other forums.
23        The Objection is replete with false statements and Debtor grossly
24   misrepresents the history of this bankruptcy case throughout the
25
26


     Page 6 -    MEMORANDUM OPINION


                        Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   Objection.4    The court has considered all the arguments raised by Debtor
 2   in the Objection.     The court has already addressed and rejected many of
 3   those arguments in earlier orders.        For the reasons stated in previous
 4   orders, those arguments are rejected now as well.            Any remaining
 5   arguments made by Debtor in the Objection that are not specifically
 6   addressed in previous orders or this memorandum are irrelevant,
 7   frivolous, and/or without merit.
 8        A.    Jordan Ramis Interim Application
 9        Many, if not most, of Debtor’s objections are grounded in an
10   assertion that all the legal services provided by Jordan Ramis should be
11   disallowed because they are fabricated solely to “expropriate,” estate
12   property.     The court categorically rejects that argument.          The five-year
13   anniversary of this bankruptcy case is approaching.             The main case docket
14   has over 1100 entries and that does not include lengthy dockets in
15   multiple adversary proceedings and appeals.          Almost all of the legal fees
16   incurred in this case are directly related to, and the result of,
17   Debtor’s own actions.     Debtor has filed countless meritless motions to
18   which the Trustee has been required to respond.           For example, Debtor
19   argues that the court should disallow all fees incurred in connection
20   with a motion for contempt Debtor filed against the Trustee and Jordan
21   Ramis attorneys based on allegations that they failed to reimburse him
22   $63.32 in expenses (Debtor’s Contempt Motion).           Doc. 1116.   Debtor
23
24        4
               For example, Debtor states that a claim asserted by his wife
     that is now on appeal at the District Court sought the return of her
25
     alleged separate property. That is not true. Debtor’s wife asserted an
26   interest in alleged community, not separate, property, in the claim. See
     Claim 14.

     Page 7 -    MEMORANDUM OPINION


                        Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   sought, among other things, $1 million in damages for the alleged
 2   failure, an amount that is grossly disproportionate to the alleged
 3   offense.   Moreover, Debtor entirely ignores the fact that the court found
 4   that the Trustee had, in fact, reimbursed him as ordered based on
 5   evidence provided by the Trustee.     See Doc. 1130, p. 3.        Despite the fact
 6   that Debtor’s Contempt Motion was a frivolous abuse of process, the
 7   Trustee was forced to respond to it and incurred fees as a result.          In
 8   opposing Debtor’s Contempt Motion, Mr. Blacklidge, provided a declaration
 9   stating that “[o]n at least one occasion in the past, Mr. Szanto informed
10   me that he intended to file as much as possible to create cost and
11   expense to the estate so none of the creditors, in particular, his
12   siblings, receive any money.”    Doc. 1126-2, p. 2.
13        Debtor has opposed virtually everything the Trustee has done in this
14   case, including, most prominently, his extensive efforts to thwart the
15   Trustee’s attempts to recover estate property transferred by Debtor in
16   violation of this court’s orders.     As will be discussed in more detail
17   below, the court has found, on multiple occasions, that Debtor
18   transferred estate property to Singapore.        Nevertheless, Debtor argues in
19   the Objection that all fees and costs related to the Trustee’s efforts to
20   recover estate property in Singapore should be disallowed as unreasonable
21   and unnecessary for various reasons, including that the transferred funds
22   are not estate property despite the court’s multiple determinations
23   otherwise.   None of Debtor’s arguments for disallowance of the Jordan
24   Ramis fees is grounded in fact or law.      The court overrules Debtor’s
25
26


     Page 8 -   MEMORANDUM OPINION


                      Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   objections to the Jordan Ramis application.5
 2        Based the court’s independent review, a fee reduction in the amount
 3   of $7,659 is warranted.    In considering the applicable standard and the
 4   factors set forth in § 330(a)(3), the court finds that the fee request is
 5   otherwise reasonable and should be allowed.         In coming to that
 6   conclusion, the court has considered the time spent on this matter by
 7   Jordan Ramis’s attorneys and staff, the benefit to the estate and the
 8   necessity of the services provided.
 9        The court will disallow .2 hours ($74) charged by RLS on 6/14/2019
10   for an interoffice conference.     The court also will disallow .3 hours
11   ($111) charged by RDG on 7/24/2019 because the description for that task
12   is too vague to permit meaningful review.         The balance of the reductions,
13   which total $7,474, will be disallowed because the services rendered are
14   not compensable under the rule announced in Baker Botts LLP v. ASARCO
15   LLC, 576 U.S. 121 (2015).6    In that case, the Supreme Court held that
16   although bankruptcy professionals are entitled to be compensated for
17
          5
               Debtor objects to fees incurred in connection with his appeal
18   of an earlier interim fee application by Williams Kastner, the Trustee’s
     former counsel. For the reasons explained below, the court will disallow
19   those fees, but not for the reasons stated by Debtor.
20        6
               This reduction is comprised of all entries identified as
21   relating to “Appeal of Williams Kastner Compensation Order 19-1039,”
     which total $6,549, and the following entries:
22
          Timekeeper       Date        Entry      Deduction             $ Deduction
23        GLB              4/29/2019   1.1        1.1                   $407
          GLB              5/1/2019    1.5        0.5                   $185
24        GLB              5/2/2019    0.3        0.3                   $111
          GLB              5/6/2019    0.3        0.2                   $74
25
          GLB              3/31/2020   1.3        0.3                   $111
26        GLB              4/16/2020   0.1        0.1                   $37


     Page 9 -   MEMORANDUM OPINION


                       Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   preparing an application for compensation, the defense of a compensation
 2   application is not compensable.7      Jordan Ramis may renew its request for
 3   those fees upon final application, but will be required to demonstrate
 4   that allowance of the fees is consistent with Baker Botts.
 5        For the reasons stated above, interim fees will be allowed to Jordan
 6   Ramis in the amount of $185,105 and the requested expenses will be
 7   allowed in the amount of $94.35, for a total of $185,199.35.       The court
 8   will prepare and enter the order.
 9        B.   Rajah & Tann Interim Application
10        Around the time this case was converted from chapter 11 to chapter 7
11   in December of 2017, Debtor made numerous transfers of estate assets in
12   violation of the Bankruptcy Code and orders of this court.        Included
13   among those transfers were transfers of significant funds to Singapore.
14   In October of 2018, the court entered an order granting a motion
15   for contempt filed by the Trustee (the First Contempt Order).       Doc. 590.
16   The First Contempt Order, among other things, required Debtor
17   to sign and deliver to the Trustee forms for HSBC Singapore (the Forms)
18   that would permit the release of information to the Trustee and authorize
19   the turnover “to the Trustee [of] all funds in all bank and/or financial
20   accounts with your institution in my name solely, [or] jointly with
21   another.”   Doc. 590.   In December of 2018, the court approved the
22   Trustee’s application to employ Rajah & Tann to assist the Trustee in
23
24        7
               The Supreme Court observed in Baker Botts that the remedy for
     having to defend against a frivolous objection to a fee application was
25
     available under Fed. R. Bankr. P. 9011. 576 U.S. at 134 n. 4. Fed. R.
26   Bankr. P. 8020 provides a similar remedy in connection with the filing of
     a frivolous appeal.

     Page 10 - MEMORANDUM OPINION


                      Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   domesticating and/or registering the First Contempt Order in Singapore.
 2   Doc. 625.   Since then, the court has addressed and rejected multiple
 3   attacks on Rajah & Tann’s employment by Debtor, see, e.g., Docs. 651,
 4   734, 896, and approved a previous interim fee application filed by Rajah
 5   & Tann in an order dated April 6, 2020.       Doc. 954.
 6        In January of this year, the court entered a second contempt order
 7   (the Second Contempt Order) against Debtor based on his refusal to sign
 8   the Forms as required in the First Contempt Order.           Doc. 1058.    On
 9   February 25, 2021, the court entered a third contempt order against
10   Debtor based on his refusal to comply with the First and Second Contempt
11   Orders, Doc. 1088, and issued a warrant for Debtor’s arrest.             Doc. 1089.
12   Debtor then signed the Forms, but has continued to resist the Trustee’s
13   efforts to recover, on behalf of the bankruptcy estate, the funds Debtor
14   transferred to Singapore.
15        Debtor raises numerous issues concerning the propriety of Rajah &
16   Tann’s actions before the Singapore court and the validity of the
17   Singapore court’s decisions.    The court has addressed and rejected those
18   arguments numerous times.    For example, Debtor complains that he was
19   denied notice and an opportunity to be heard by the Singapore court
20   because he has never been served with any paper or pleading filed in that
21   court.   The court has explained to Debtor on numerous occasions that it
22   will not interfere with, and has no authority to review the propriety of,
23   court proceedings in Singapore.       See, e.g., Doc. 954.         If Debtor believes
24   he has been denied due process in connection with the legal proceedings
25   in Singapore, or that the court in Singapore otherwise erred in its
26   decisions, he must seek relief from the courts in Singapore rather than


     Page 11 - MEMORANDUM OPINION


                      Case 16-33185-pcm7    Doc 1151   Filed 05/07/21
 1   trying to collaterally attack those decisions in this court.        Moreover,
 2   the court finds it difficult to believe that Debtor has been denied due
 3   process in Singapore given the extensive documentation of Debtor’s
 4   activities in Singapore that are included in Rajah & Tann’s application8
 5   and that Debtor himself has testified that he has extensively
 6   participated in those proceedings, both in-person and by telephone.        See
 7   Adv. P. 18-3022-pcm, Doc. 288, p. 30.      Debtor argues that Rajah & Tann is
 8   not entitled to compensation because its attorneys are not licensed to
 9   practice law in Oregon.   The court has rejected that argument multiple
10   times.   See, e.g., Docs. 734, 1125.     Debtor argues that Rajah & Tann
11   waived their right to fees, citing a document directed to the court in
12   Singapore, which is attached as Exhibit C to the Objection.        Debtor’s
13   waiver argument is especially frivolous because Exhibit C clearly states
14   Rajah & Tann’s intent to seek compensation from this court.
15        According to Debtor, all of the fees incurred in connection with the
16   litigation in Singapore should be disallowed because that litigation was
17   entirely unnecessary.   The court emphatically rejects Debtor's argument.
18   The Trustee required the assistance of Singapore Counsel to obtain
19   information about and recover estate funds Debtor transferred to
20   Singapore in violation of this court's orders.         Rajah & Tann’s services
21   are directly and solely attributable to Debtor's misconduct in this case.
22   Indeed, the court determined that Debtor's ongoing refusal to obey the
23   First Contempt Order was a basis to deny his discharge under §
24
          8
               In addition to the required Schedules A and C, Rajah & Tann
25
     supplied the court with approximately 1,000 pages of documents from the
26   Singapore litigation, all of which the court has reviewed, in support of
     its application for compensation.

     Page 12 - MEMORANDUM OPINION


                      Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   727(a)(6)(A), see Adv. P. 18-3022-pcm, Doc. 288, pp. 28-31, and the
 2   Bankruptcy Appellate Panel for the Ninth Circuit has affirmed that
 3   decision.   See In re Peter Szanto, BAP No. OR-20-1106-TLB, Doc. 41, p.
 4   11.
 5         The court overrules Debtor’s objections to the Rajah & Tann
 6   application.
 7         Based on the court’s independent review, a fee reduction in the
 8   amount of $831.17 is warranted.9        In considering the applicable standard
 9   and the factors set forth in § 330(a)(3), the court finds that the fee
10   request is otherwise reasonable and should be allowed.              In coming to that
11   conclusion, the court has considered the time spent on this matter by the
12   Rajah & Tann’s attorneys and staff, the benefit to the estate and the
13   necessity of the services provided.
14         The court will reduce the fees requested as detailed below for
15   interoffice conferences (IOC):
16         Timekeeper       Date              Entry       Deduction          $ Deduction
17         DOW              6/9/2019          0.2         0.2    IOC         $170
           YWJ              2/12/2019         0.5         0.3    IOC         $210
18         YWJ              9/12/2019         1           0.3    IOC         $210
           DOW              17/1/20           0.3         0.1    IOC         $85
19         YWJ              30/1/20           2           0.5    IOC         $350
           CMC              30/1/20           2.8         0.5    IOC         $160
20
           Therefore, interim fees will be allowed to Rajah & Tann in the
21
     amount of $60,417.34 and the requested expenses will be allowed in the
22
     amount of $1,380.80, for a total of $61,798.14.            The court will prepare
23
     and enter the order.
24
25         9
               The amount of the reduction in Singapore currency was $1,185.
26   The court applied the 1.4257 exchange rate used by Rajah and Tann in the
     pertinent invoice. See Schedule C, p. 1.

     Page 13 - MEMORANDUM OPINION


                        Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1         C.    Lane Powell Final Application
 2         The court approved the Trustee’s employment of David W. Criswell of
 3   Lane Powell in an order entered on January 30, 2020.                 Doc. 886.   As
 4   Debtor states in the Objection, Mr. Criswell, an attorney at Lane Powell,
 5   prepared an expert report on United States bankruptcy law at the request
 6   of the Singapore court.      That report is included in the materials
 7   provided by Rajah & Tann in connection with its application.                 Debtor
 8   argues that Lane Powell is entitled to compensation only from the
 9   Singapore court.     The court rejects that argument.          For the reasons
10   discussed above, this is the proper court in which Lane Powell should
11   seek compensation.
12         In accordance with LBR 2016-1(c)(2)(A), Lane Powell filed its
13   application for final compensation as a proof of claim in this bankruptcy
14   case.      Debtor argues that Lane Powell is not entitled to any compensation
15   because the claim is untimely.       Debtor is mistaken.         The general deadline
16   for filing prepetition claims does not apply to a postpetition
17   administrative expense claim, and Lane Powell timely filed its claim.
18   See LBR 2016-1(c)(2)(C)(I) (application for final compensation in chapter
19   7 case must be filed by the date the trustee’s final report is filed).
20   Debtor argues that the Lane Powell application “is replete with non-
21   existent garbage charges for copies and court documents.”                 Doc. 1127, p.
22   19.   Debtor is required to, but does not, identify the particular charge
23   to which he objects and the basis for that objection.                 Merely labeling a
24   charge as “garbage” does not suffice.         Moreover, the costs sought by Lane
25   Powell total only $16.88, an amount the court finds reasonable upon its
26   independent review.      Debtor argues that the amount charged for


     Page 14 - MEMORANDUM OPINION


                         Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   preparation of the application for compensation should be disallowed
 2   because the court did not separately approve the employment of the Lane
 3   Powell associate attorney who prepared the application.              The court
 4   rejects that argument.    Pursuant to Fed. R. Bankr. P. 2014(b), no
 5   separate order authorizing the employment of associates of Lane Powell is
 6   required.    Moreover, the court notes that the attorney who prepared the
 7   Lane Powell application for compensation bills at a lower hourly rate
 8   than Mr. Criswell, thus conserving estate assets.
 9          The court overrules Debtor’s objections to the Lane Powell
10   application.
11          Based on the court’s independent review, the fees and expenses
12   requested by Lane Powell will be allowed.         In considering the applicable
13   standard and the factors set forth in § 330(a)(3), the court finds that
14   the fee request is reasonable and should be allowed.               In coming to that
15   conclusion, the court has considered the time spent on this matter by
16   Lane Powell’s attorneys and staff, the benefit to the estate and the
17   necessity of the services provided.
18          Therefore, final fees will be allowed to Lane Powell in the amount
19   of $14,535 and the requested expenses will be allowed in the amount of
20   $16.88, for a total of $14,551.88.       The court will prepare and enter the
21   order.
22   III.    Debtor’s Demand for Additional Time To Conduct Discovery
23          Before the deadline for filing objections to the Applications,
24   Debtor filed, and the court denied, a motion for an extension of that
25   deadline in an order entered on March 22, 2021.          Doc. 1122.      Debtor
26   timely filed the Objection, but at the end of that document, made another


     Page 15 - MEMORANDUM OPINION


                       Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
 1   demand for more time to assert additional objections based, in part, on
 2   his desire to conduct discovery.       Specifically, Debtor demanded “access
 3   to Jordan Ramis’ books, records and papers so to be able to fully asses
 4   [sic] and understand the bookkeeping, record keeping process whereby
 5   $300,000 of unconscionable fees was crafted out of thin air and the
 6   imaginations of the Trustee.”    Doc. 1127, p. 23.
 7        Soon after Debtor filed the Objection, he filed two documents as
 8   correspondence, saying that he needed additional time to subpoena Trustee
 9   records, and requesting the issuance of four subpoenas.            Docs. 1131,
10   1132.   On April 8, 2021, the court entered an Order Regarding
11   Correspondence, Doc. 1135, in which it again denied Debtor’s request for
12   an extension of time and directed that no subpoenas be issued.           The court
13   stated, among other things, that because it had denied Debtor’s request
14   for an extension of time to object to the Applications, “issuance of
15   subpoenas would serve no purpose and would only result in a waste of
16   judicial and estate resources.”       Doc. 1135. P. 5.      However, the court
17   also stated that it might revisit that decision upon final review of the
18   Applications.   The court has concluded its final review of the
19   Applications, and reaffirms that discovery is unnecessary.
20        A bankruptcy court is obligated to compare a fee application
21        with the files and records in the case and with the court’s own
          knowledge of the case in determining the legality and reasonableness
22        of any proposed award. “A judge is presumed knowledgeable as to the
          fees charged by attorneys in general and as to the quality of legal
23        work presented to him [or her] by particular attorneys; these
          presumptions obviate the need for expert testimony such as might
24        establish the value of services rendered by doctors or engineers.”
          Lindy Bros. Builders of Phila. v. American R&S San. Corp., 487 F.2d
25        161, 169 (3d Cir. 1973).
26   In re Davison, 79 B.R. 859, 860 (Bankr. W.D. Mo. 1987).            See also In re


     Page 16 - MEMORANDUM OPINION


                      Case 16-33185-pcm7    Doc 1151   Filed 05/07/21
 1   Erewhon, Inc., 21 B.R. 79, 82 (Bankr. D. Mass. 1982)(trial court makes
 2   fee determination based on, among other things, its own general
 3   experience, difficulty of case, and court’s observations in the actual
 4   case before it).
 5         The court rejects the foundational basis upon which Debtor bases his
 6   request for discovery, i.e., that the services provided by the Firms were
 7   entirely unnecessary and attributable to nothing more that a nefarious
 8   plan to generate fees.     The court has presided over this bankruptcy case
 9   and the related adversary proceedings for almost five years.        The tasks
10   and services detailed in the Applications are without question related to
11   and consistent with the extreme and unfortunate realities of this case.
12   Moreover, as stated, almost all of the legal fees incurred in this case
13   are directly related to, and the result of, Debtor’s own actions.       No
14   discovery is necessary for the court to make that determination or to
15   evaluate the Applications.      Although some of the services were rendered
16   in connection with proceedings in other courts, this court can evaluate
17   whether the associated charges are reasonable and necessary based on its
18   familiarity with the case, an examination of the dockets in the related
19   appeals, and the voluminous materials submitted in connection with the
20   Applications.
21                                           ###
22   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
23         Gary Blacklidge (via ECF)
24
25
26


     Page 17 - MEMORANDUM OPINION


                        Case 16-33185-pcm7   Doc 1151   Filed 05/07/21
